DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-8 as ineligible under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant has chosen not to present any evidence or any arguments that the examiner was incorrect in the analysis at Step 2A Prong One, regarding the conclusion that the claims recite abstract ideas.
Applicant argues on pp. 7-8 that the conclusion at Step 2A Prong Two should be that the claims are not directed to the judicial exceptions, because the claims represent an improvement to a computer or other technology or technical field. Particularly, Applicant argues that “correct the air flow rate to mitigate the pulsation error by using the pulsation error” (p. 7) and “estimate the pulsation error that is correlated with the standard deviation and the kurtosis, the pulsation error being estimated using (i) a map in which multiple combinations of the kurtosis and the standard deviation and the pulsation error correlated with each combination are associated with each other or (ii) a function of the pulsation error, the kurtosis, and the standard deviation” (p. 8) each represent an improvement to a computer or other technology or technical field. This argument is not persuasive. As set forth in the MPEP, one can only correctly conclude that a claim represents an improvement to a computer or other technology or technical field, and is not directed to the judicial exceptions, if the claim also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application (MPEP § 2106.04(d)(1)), and 
The Specification discloses that the step of “correct the air flow” is simply an abstract idea of a mathematical equation (p. 12, lines 18-19). Similarly, the Specification discloses that the “estimate a pulsation error that is correlated with the standard deviation and the kurtosis, the pulsation error being estimated using… (ii) a function of the pulsation error” is also an abstract idea of a mathematical equation (p. 11, lines 28-29). Because both of these claim limitations are judicial exceptions of abstract ideas, they cannot provide the improvement to a computer or other technology or technical field. Applicant should note that the claims have been drafted in such a way as to make “estimate a pulsation error… using (i) a map in which multiple combinations of the kurtosis and the standard deviation and the pulsation error correlated with each combination are associated with each other” an optional limitation.
Applicant argues on pp. 9-10 that the claims are not directed to ineligible abstract ideas because the claim features provide a “technical solution to a technical problem” and are thus directed to significantly more than an abstract idea. This argument is not persuasive. Step 2B does not ask whether the claims provide a technical solution to a technical problem. Instead, Step 2B simply asks whether the claim recites additional elements that amount to significantly more than the abstract ideas (MPEP § 2106(III), flowchart)). The only additional element recited in the claims is a processor, which processor is simply used as a tool to implement the recited abstract ideas, and is therefore not capable of providing an inventive concept that makes the claims amount to 
Applicant argues on p. 10 that claim 8 is not ineligible, because claim 8 recites “a tangible output to control tangible devices” and are thus integrated with a practical application. This argument is not persuasive. First, providing a tangible output to control tangible devices alone is not a test for eligibility. Instead, additional elements of a claim must be shown to integrate the abstract ideas into a practical application, and/or provide an inventive concept that amounts to significantly more than the abstract ideas. Claim 8 lacks additional elements to do either. Second, claim 8 merely recites, at best, an insignificant extra-solution activity of providing an output. The ECU is not positively claimed; only the ability of the processor to communicate with the ECU is claimed, and the ability to accept input and provide output is merely a generic function of the generically claimed processor, and not sufficient to provide eligibility. Third, no tangible control of any tangible devices is actually claimed. The claim merely recites that the output signal from the processor could be used by the non-positively recited ECU.
Applicant's arguments with respect to the rejection of claims 1-8 under 35 U.S.C. §§ 102 and 103 have been fully considered but they are not persuasive.
Applicant argues on pp. 10-11 that the map of Fig. 5 of Aono is not the same as the map recited in independent claims 1, 2, and 4. This argument is of not persuasive. Regardless of whether the map of Aono is the same as the claimed map, and similarities or differences are not dispositive of the rejections set forth below. The map, as recited in claims 1, 2, and 4, is an optional claim limitation.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to judicial exceptions of abstract ideas without significantly more, as set forth below. 
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance.
Step 1
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-8 are directed to an apparatus.
Each of claims 1-8 are directed to one of the four statutory categories of subject matter.
Step 2A, Prong One
Step 2A, Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
calculate a standard deviation from sampling data in the output value for at least one cycle of a pulsation waveform of the air;
calculate a kurtosis of the pulsation waveform from the output value;
estimate the pulsation error that is correlated with the standard deviation and the kurtosis, the pulsation error being estimated using (i) a map in which multiple combinations of the kurtosis and the standard deviation and the pulsation error correlated with each combination are associated with each other or (ii) a function of the pulsation error, the kurtosis, and the standard deviation; and
correct the air flow rate to mitigate the pulsation error by using the pulsation error.
These claim limitations are abstract ideas of mathematical concepts.
Each of dependent claims 3, 7, and 8 also recite the abstract ideas of claim 1.
Claims 1, 3, 7, and 8 therefore recite abstract ideas.
Claim 2 recites:

calculate a skewness of the pulsation waveform from the output value;
estimate the pulsation error that is correlated with the standard deviation and the skewness, the pulsation error being estimated using (i) a map in which multiple combinations of the skewness and the standard deviation and the pulsation error correlated with each combination are associated with each other or (ii) a function of the pulsation error, the skewness, and the standard deviation; and
correct the air flow rate to mitigate the pulsation error by using the pulsation error.
These claim limitations are abstract ideas of mathematical concepts
Claim 2 therefore recites abstract ideas.
Claim 4 recites:
calculate a standard deviation from sampling data in the output value for at least one cycle of a pulsation waveform of the air;
acquire a pulsation frequency from the sampling data that is a frequency of the pulsation waveform;
estimate a pulsation error of the air flow rate correlated with the standard deviation and the pulsation frequency, the pulsation error being estimated using (i) a map in which multiple combinations of the pulsation frequency and the standard deviation and the pulsation error correlated with each combination are associated with each other or (ii) a function of the pulsation error, the pulsation frequency, and the standard deviation; and
correct the air flow rate to mitigate the pulsation error by using the pulsation error.
These claim limitations are abstract ideas of mathematical concepts.
Each of dependent claims 5 and 6 also recite the abstract ideas of claim 4.
Claims 4-6 therefore recite abstract ideas.
Step 2A, Prong Two
Step 2A, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional elements of:
a processor programmed to do computer things.
The processor is recited at a high level of generality, i.e., as a generic device for performing generic computer functions of processing data. The processor is used as nothing more than mere instructions to apply the exception using a generic computer. Accordingly, this additional element 
None of claims 3, 7, or 8 recite any additional elements not recited in claim 1.
Claims 1, 3, 7, and 8 are therefore directed to the abstract ideas.
Claim 2 recites the additional elements of:
a processor programmed to do computer things.
The processor is recited at a high level of generality, i.e., as a generic device for performing generic computer functions of processing data. The processor is used as nothing more than mere instructions to apply the exception using a generic computer. Accordingly, this additional element do not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract ideas.
Claim 2 is therefore directed to the abstract ideas.
Claim 4 recites the additional elements of:
a processor programmed to do computer things.
The processor is recited at a high level of generality, i.e., as a generic device for performing generic computer functions of processing data. The processor is used as nothing more than mere instructions to apply the exception using a generic computer. Accordingly, this additional element do not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract ideas.
None of claims 5 or 6 recite any additional elements not recited in claim 4.
Claims 4-6 are therefore directed to the abstract ideas.
Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept, i.e., whether the claim recites additional 
Regarding claim 1, as discussed with respect to Step 2A Prong Two, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
For these reasons, there is no inventive concept in claims 1, 3, 7, and 8, and claims 1, 3, 7, and 8 are therefore ineligible.
Regarding claim 2, as discussed with respect to Step 2A Prong Two, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
For these reasons, there is no inventive concept in claim 2, and claims 2 is therefore ineligible.
Regarding claim 4, as discussed with respect to Step 2A Prong Two, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
For these reasons, there is no inventive concept in claims 4-6, and claims 4-6 are therefore ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aono et al., US Patent Number 6,697,743 B2 (hereinafter Aono).
Regarding claim 1, Aono teaches an air flow rate measuring device for a vehicle that measures an air flow rate based on an output value of a sensing unit disposed under an environment in which an air flows, the air flow rate measuring device comprising
a processor (6-10, Fig. 1) programmed to:
calculate a standard deviation from sampling data in the output value for at least one cycle of a pulsation waveform of the air; calculate a kurtosis of the pulsation waveform from the output value (“If a backflow occurs, then a kurtosis calculation unit 8 calculates the kurtosis of the distribution of the electric signal from the flow detection unit 1 (detailed later)” col. 4, lines 50-52);
estimate the pulsation error that is correlated with the standard deviation and the kurtosis, the pulsation error being estimated using (ii) a function of the pulsation error, the kurtosis, and the standard deviation; and correct the air flow rate to mitigate the pulsation error by using the pulsation error (“Based on the obtained kurtosis, a backflow ratio is calculated by a backflow ratio calculation unit 9. A flow calculation unit 10 integrates the instantaneous mass of the flow converted from the signal by the flow conversion unit 6, and obtains the real mass of the flow by compensating based on the backflow ratio. In this way, it is possible to calculate the real mass of the air flow entering the cylinder 3 by compensating the error caused by the backflow,” col. 4, 
Regarding claim 7, Aono teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Aono also teaches wherein the processor is further programmed to: calculate from the output value an average air amount that is an average value of the air flow rate; and estimate the pulsation error that is further correlated with the average air amount (“If a backflow occurs, then a kurtosis calculation unit 8 calculates the kurtosis of the distribution of the electric signal from the flow detection unit 1 (detailed later)” col. 4, lines 50-52 – kurtosis calculations require knowledge of the mean and standard deviation).
Regarding claim 8, Aono teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Aono also teaches wherein the processor is configured to communicate with an electronic control unit (ECU) that controls an internal combustion engine of the vehicle, and the processor is further programmed to output the air flow rate corrected by using the pulsation error to the ECU to control the internal combustion engine using the air flow rate (“Based on the obtained kurtosis, a backflow ratio is calculated by a backflow ratio calculation unit 9. A flow calculation unit 10 integrates the instantaneous mass of the flow converted from the signal by the flow conversion unit 6, and obtains the real mass of the flow by compensating based on the backflow ratio. In this way, it is possible to calculate the real mass of the air flow entering the cylinder 3 by compensating the error caused by the backflow,” col. 4, lines 55-63; “converted into the value of air flow in the system which receives the compensated signal such as fuel injection controller, or engine control unit,” col. 5, lines 2-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Aono.
Regarding claim 2:
Aono teaches an air flow rate measuring device for a vehicle that measures an air flow rate based on an output value of a sensing unit disposed under an environment in which an air flows, the air flow rate measuring device comprising
a processor (6-10, Fig. 1) programmed to:
calculate a standard deviation from sampling data in the output value for at least one cycle of a pulsation waveform of the air; calculate a kurtosis of the pulsation waveform from the output value (“If a backflow occurs, then a kurtosis calculation unit 8 calculates the kurtosis of the distribution of the electric signal from the flow detection unit 1 (detailed later)” col. 4, lines 50-52);
estimate the pulsation error that is correlated with the standard deviation and the kurtosis, the pulsation error being estimated using (ii) a function of the pulsation error, the kurtosis, and the standard deviation; and correct the air flow rate to mitigate the pulsation error by using the pulsation error (“Based on the obtained kurtosis, a backflow ratio is calculated by a backflow ratio 
Aono does not teach calculate a skewness of the pulsation waveform from the output value;
estimate the pulsation error that is correlated with the standard deviation and the skewness.
The examiner takes Official Notice that skewness is a measure of the asymmetry of the probability distribution of a real-valued random variable about its mean, and is related to kurtosis, as skewness is the third standardized moment of a probability distribution, with kurtosis being the fourth standardized moment.
It has been held that applying a known technique to a known method ready for improvement to yield predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2143(I)(D).
In this instance, one having ordinary skill in the art could easily use the skewness of the air flow to ensure that the measured values are properly corrected to provide the true air flow to the engine control unit, by simply correlating  both skewness and kurtosis of the air flow, to determine how skewness and kurtosis of the measured air flow relate to the true air flow, thereby predictably providing an accurate correction of the measured air flow to be the true air flow that is reported to the engine control unit.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Aono to also calculate the skewness of the air flow 
Regarding claim 3:
Aono teaches the invention of clam 1, as set forth in the rejection of claim 1 above.
Aono does not also teach wherein the processor is further programmed to: acquire a pulsation frequency that is a frequency of the pulsation waveform, and estimate the pulsation error that is further correlated with the pulsation frequency.
Aono teaches in a separate embodiment to acquire a pulsation frequency that is a frequency of the pulsation waveform, and estimate the pulsation error that is further correlated with the pulsation frequency (“JP-A-2000-265898 discloses a method of correcting the measured signal from hot wire type air flow meter. In this method, a frequency spectrum is extracted from the measured signal, estimating a ratio of a backflow is estimated based on the relationship between a frequency spectrum and a backflow ratio, and the measured signal is corrected by using the backflow,” col. 1, line 64 – col. 2, line 3).
It has been held that use of known technique to improve similar methods in the same way is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP §2143(I)(C).
In this instance, one having ordinary skill in the art could easily incorporate determination of pulsation frequency and correlation of pulsation frequency to correct air flow measurements 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Aono to incorporate using the frequency of the pulsation for correcting air flow readings, because this would predictably provide for corrected airflow readings to transmit to the ECU, thereby resulting in wherein the processor is further programmed to: acquire a pulsation frequency that is a frequency of the pulsation waveform, and estimate the pulsation error that is further correlated with the pulsation frequency.
Regarding claim 4:
Aono teaches an air flow rate measuring device for a vehicle that measures an air flow rate based on an output value of a sensing unit disposed under an environment in which an air flows, the air flow rate measuring device comprising
a processor (6-10, Fig. 1) programmed to:
calculate a standard deviation from sampling data in the output value for at least one cycle of a pulsation waveform of the air; calculate a kurtosis of the pulsation waveform from the output value (“If a backflow occurs, then a kurtosis calculation unit 8 calculates the kurtosis of the distribution of the electric signal from the flow detection unit 1 (detailed later)” col. 4, lines 50-52);
estimate the pulsation error that is correlated with the standard deviation and the kurtosis, the pulsation error being estimated using (ii) a function of the pulsation error, the kurtosis, and the standard deviation; and correct the air flow rate to mitigate the pulsation error by using the pulsation error (“Based on the obtained kurtosis, a backflow ratio is calculated by a backflow ratio calculation unit 9. A flow calculation unit 10 integrates the instantaneous mass of the flow 
Aono does not teach acquire a pulsation frequency from the sampling data that is a frequency of the pulsation waveform;
estimate a pulsation error of the air flow rate correlated with the standard deviation and the pulsation frequency; and
correct the air flow rate to mitigate the pulsation error by using the pulsation error.
Aono teaches in a separate embodiment to acquire a pulsation frequency that is a frequency of the pulsation waveform, and estimate the pulsation error that is further correlated with the pulsation frequency (“JP-A-2000-265898 discloses a method of correcting the measured signal from hot wire type air flow meter. In this method, a frequency spectrum is extracted from the measured signal, estimating a ratio of a backflow is estimated based on the relationship between a frequency spectrum and a backflow ratio, and the measured signal is corrected by using the backflow,” col. 1, line 64 – col. 2, line 3).
It has been held that use of known technique to improve similar methods in the same way is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP §2143(I)(C).
In this instance, one having ordinary skill in the art could easily incorporate determination of pulsation frequency and correlation of pulsation frequency to correct air flow measurements 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Aono to incorporate using the frequency of the pulsation for correcting air flow readings, because this would predictably provide for corrected airflow readings to transmit to the ECU, thereby resulting in acquire a pulsation frequency from the sampling data that is a frequency of the pulsation waveform, estimate a pulsation error of the air flow rate correlated with the standard deviation and the pulsation frequency, and correct the air flow rate to mitigate the pulsation error by using the pulsation error.
Regarding claim 5, Aono teaches the invention of clam 4, as set forth in the rejection of claim 4 above. Aono also teaches wherein the processor is further programmed to: calculate a kurtosis of the pulsation waveform from the output value; and estimate the pulsation error that is further correlated with the kurtosis (Aono: “If a backflow occurs, then a kurtosis calculation unit 8 calculates the kurtosis of the distribution of the electric signal from the flow detection unit 1 (detailed later)” col. 4, lines 50-52).
Regarding claim 6:
Aono teaches the invention of clam 4, as set forth in the rejection of claim 4 above.
Aono does not teach wherein the processor is further programmed to: calculate a skewness of the pulsation waveform from the output value; and estimate the pulsation error that is further correlated with the skewness.
The examiner takes Official Notice that skewness is a measure of the asymmetry of the probability distribution of a real-valued random variable about its mean, and is related to kurtosis, 
It has been held that applying a known technique to a known method ready for improvement to yield predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2143(I)(D).
In this instance, one having ordinary skill in the art could easily use the skewness of the air flow to ensure that the measured values are properly corrected to provide the true air flow to the engine control unit, by simply correlating  both skewness and kurtosis of the air flow, to determine how skewness and kurtosis of the measured air flow relate to the true air flow, thereby predictably providing an accurate correction of the measured air flow to be the true air flow that is reported to the engine control unit.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Aono to also calculate the skewness of the air flow distribution, and combine that with the kurtosis of the air flow distribution to determine the true air flow distribution and report that value to the ECU, thereby resulting in wherein the processor is further programmed to: calculate a skewness of the pulsation waveform from the output value; and estimate the pulsation error that is further correlated with the skewness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
30 October 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853